DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 17, the language “… wherein said binding molecule is [[stationery]] stationary and bound …” should be changed for clarity. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7-10 and 20 of Eliaz ‘695; Isaac (US 8764695 B2).  
Regarding instant claim 14, Eliaz ‘695 claims all limitations in claims 1 and 7. Although Eliaz ‘695 does not explicitly claim that the method maintains homeostatic cellular health as measured by at least one of cell adhesion, cell migration, cell invasion, angiogenesis and apoptosis, the method removes gal-3 which will promote homeostatic cellular health. 
Table 1:
Eliaz ‘695 double patenting
instant claim 
Eliaz ‘695
15
3
16
8
17
9, 10
18
2, 20

Regarding instant claims 15-18, Eliaz ‘695 claims all limitations in claims 2, 3, 8-10 and 20 as shown in table 1. 




Claims 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6-8 and 9 of Eliaz ‘953; Isaac (US 9549953 B2).  
Regarding instant claim 14, Eliaz ‘953 claims substantially all limitations in claims 1 and 6. Although Eliaz ‘953 does not include gal-3 in the list of compounds removed from blood, gal-3 is a subtype of galectin closely related to the other enumerated types (claim 1). A skilled artisan would have been able to modify Eliaz ‘953 by including gal-3 in the list of targeted compounds by selecting a binding agent that corresponds to gal-3. Removing gal-3 along with other galectins would have been obvious, since gal-3 is correlated with diseases such as inflammation.
Although Eliaz ‘953 does not explicitly maintain homeostatic cellular health, the method removes galectins and will produce this effect.  
Table 2: Eliaz ‘953
double patenting
instant claim 
Eliaz ‘953
15
2
16
6
17
8, 9

Regarding instant claims 15-17, Eliaz ‘953 claims all limitations in claims 2, 6, 8 and 9 as shown in table 2.




Claims 14, 16 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Eliaz ‘413; Isaac (US 10828413 B2).  
Regarding instant claim 14, Eliaz ‘413 claims all limitations in claim 1. Although Eliaz ‘413 does not explicitly maintain homeostatic cellular health, the method removes gal-3 and will produce this effect. 
Regarding instant claims 16 and 17, Eliaz ‘413 claims all limitations in claim 1.

Claims 14 and 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5 and 6 of Eliaz ‘462; Isaac (US 10213462 B2).  
Regarding instant claim 14, Eliaz ‘462 claims all limitations in claims 1, 2 and 5.
Table 3:
Eliaz ‘462 double patenting
instant claim 
Eliaz ‘462
16
3
17
2
18
6

Regarding instant claims 16-18, Eliaz ‘462 claims all limitations in claims 2, 3 and 6 as shown in table 3.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichim; Thomas et al.	US 20090304677 A1
Nilsson, Kurt	US 20040022784 A1
Hyde; Roderick A. et al.	US 20100228234 A1
Nilsson; Rune et al.	US 6251394 B1
Moriguchi; Soyao et al.	US 4879340 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781